COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Frank and Humphreys
Argued at Salem, Virginia


NEW RIVER CASTINGS COMPANY AND
 LIBERTY MUTUAL FIRE INSURANCE COMPANY
                                           MEMORANDUM OPINION* BY
v.   Record No. 0877-00-3                 JUDGE ROBERT J. HUMPHREYS
                                              DECEMBER 12, 2000
COLLEEN M. WOOLWINE


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

          J. Gorman Rosenberger, Jr. (Wilson, Garbee &
          Rosenberger, on brief), for appellants.

          No brief or argument for appellee.


     New River Castings Company and its insurer appeal a

decision of the Workers' Compensation Commission awarding

Colleen M. Woolwine medical benefits for an injury sustained on

October 23, 1998.     New River contends that the commission erred

in finding that Woolwine presented sufficient evidence to prove

an injury by accident, as well as the necessary causation.     We

disagree and for the reasons that follow, affirm the

commission's decision.

     "[T]o establish an 'injury by accident,' a claimant must

prove (1) that the injury appeared suddenly at a particular time

and place and upon a particular occasion, (2) that it was caused


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
by an identifiable incident or sudden precipitating event, and

(3) that it resulted in an obvious mechanical or structural

change in the human body."    Southern Express v. Green, 257 Va.

181, 187, 509 S.E.2d 836, 839 (1999).    "[I]t is well established

that the commission's determination of causation is a factual

finding that will not be disturbed on appeal if supported by

credible evidence."    Corning, Inc. v. Testerman, 25 Va. App.

332, 339, 488 S.E.2d 642, 645 (1997).

     Woolwine was employed by New River in its finishing

department where she performed hand grinding.    Hand grinding

involved picking up a casting from a conveyor belt, quickly

running a hand grinding machine over the casting, and either

returning the casting to the conveyor belt or throwing it into a

nearby basket.

     On October 23, 1998, Woolwine was working the 8:00 a.m. to

8:00 p.m. shift. 1   Woolwine testified that near the end of her

shift, she was returning a casting to the conveyor belt and

"after [she] put it back on the belt [she] felt left wrist

pain."   She stated that she had spent a "couple of minutes"

grinding the casting and was not sure exactly what happened, but

thought she may have struck her wrist with the casting and

bruised it.   In response to the question, "you just know that


     1
       The incident report shows the date of injury as October
24, 1998, the date that Woolwine presented to the first aid
station. However, testimony during the hearing established that
the actual date of injury was October 23, 1998.
                              - 2 -
before you picked up that particular casting your wrist was fine

and then after you put it down your wrist was hurting," Woolwine

answered "[y]eah."

     Woolwine reported to the first aid station the next

morning.    She testified that she told the nurse she "wasn't sure

what [she] had done, but that [she] thought [she] had hurt [her

wrist] grinding."    The "First Aid Report Log" from October 24,

1998 states that Woolwine checked in at 7:20 a.m. complaining of

left wrist pain.    It specifically states, "c/o left wrist pain.

Repetitive grinding."

     Dr. Kenneth Jones, Woolwine's family physician, noted on an

attending physician's report dated November 9, 1998, that he

examined Woolwine that day and suspected "tendonitis vs. carpal

tunnel left wrist."   The report described the incident as

follows:    "Picking up a part off the line and left wrist started

to hurt."   In his June 3, 1999 deposition, Dr. Jones stated that

based on this history, in his opinion, "Ms. Woolwine's

tendonitis was clearly a work-related injury that occurred on

October 24, 1998 [sic]."

     New River argues that based on the above, Woolwine failed

to establish a "particular event" because of her differing

accounts of when she sustained the injury.   New River argues

there is no credible medical evidence to establish causation,

because there is no accurate history of the incident.


                                - 3 -
     The commission, with one member dissenting, found that

          the first-aid log from October 24, 1998
          clearly records [the first aid nurse's]
          conclusion of how the claimant injured
          herself - "repetitive grinding." . . . Dr.
          Jones's testimony, however, was clear that
          the claimant described an injury that
          occurred while she was working on a specific
          casting on October 23, 1998. . . . We are
          also not persuaded that the history recorded
          by Dr. Jones's nurse - that the claimant was
          hurt while "picking up" a part - is at odds
          with the claimant's testimony - that she was
          not certain of when she was hurt, but only
          that she hurt herself at some point while
          working on a particular casting. . . . Her
          recollection of developing wrist pain while
          grinding a particular casting, which is
          corroborated by Dr. Jones's notes and
          testimony, sufficiently describes an injury
          by accident.

     We agree with the commission.    The specific incident which

caused the employee's sudden mechanical or bodily change must

generally be viewed in the aggregate, not in its component parts.

          Although a claimant must prove a "sudden
          precipitating event" that caused the injury,
          "[t]o constitute injury by accident it is
          not necessary that there should be an
          extraordinary occurrence in or about the
          work engaged in." "Sudden" as used in this
          context means an "immediate" event that
          causes or precipitates an injury; "sudden"
          is not used here to connote an unexpected
          consequence. Thus, "sudden precipitating"
          event is one that "immediately" causes an
          injury, as distinguished from an injury that
          appears or occurs gradually. [Yet], an
          injury or injuries may be caused by one or
          several "sudden [or immediate] events" that
          cause the mechanical changes to occur in the
          body.



                              - 4 -
R & R Construction Corp. v. Hill, 25 Va. App. 376, 379, 488

S.E.2d 663, 664 (1997) (citations omitted).

     Here, the evidence established that Woolwine's wrist was

not in pain before she picked up the particular casting, but was

in pain after she placed the casting on the conveyor belt.

There was no evidence that Woolwine had a history of wrist

problems.   Furthermore, Dr. Jones examined Woolwine and found

that she suffered from tendonitis as opposed to carpal tunnel.

The commission, as finder of fact, could reasonably have found

on these facts that after grinding the part, Woolwine felt pain

as a result of some step taken in that particular grinding

process.    Thus, suffering from an "identifiable incident or

sudden precipitating event."

     The fact that Woolwine failed to identify precisely which

step in the process caused the pain does not constitute a

failure to prove that an immediate or sudden event caused the

wrist pain.    See id. at 379-80, 488 S.E.2d at 664-65 (claimant

who felt soreness in his back after lifting five to seven

buckets suffered an "accident by injury," although he could not

precisely identify which bucket he was lifting when he felt the

pain).

     Finally, New River's argument that the commission

improperly relied upon Dr. Jones's evaluation because it was

based on an incredible or inaccurate history is also of no

consequence.   First, as we have indicated above, we agree with
                               - 5 -
the commission that Dr. Jones's recorded history is not

necessarily at odds with Woolwine's explanation of the incident.

Woolwine has maintained that she felt the pain after putting the

part back on the belt.   She has also been consistent in stating

that she doesn't know at what point in the process the

pain/injury was incurred or caused.    However, she knows that her

wrist was fine when she picked up the part and began to hurt

once she put it down.

     Nevertheless, we have previously held that "medical

evidence is neither dispositive nor required to establish

causation. . . .   'The testimony of a claimant may also be

considered in determining causation . . . .'"    Corning, 25 Va.

App. at 339-40, 488 S.E.2d at 645 (citation omitted).    In this

case, the commission did not rely solely on Dr. Jones's report

in reaching its conclusion, but also relied on Woolwine's

testimony.   Thus, we find that their finding is reasonable and

supported by credible evidence.

                                                           Affirmed.




                               - 6 -